
	

114 HR 5181 IH: Countering Foreign Propaganda and Disinformation Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5181
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Kinzinger of Illinois (for himself, Mr. Ted Lieu of California, Mr. Fitzpatrick, Mr. Lipinski, Mr. Lamborn, Mr. Takai, Mr. Young of Indiana, Mr. Cicilline, Ms. Stefanik, Mr. Quigley, Mr. Guthrie, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To counter foreign disinformation and propaganda, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Countering Foreign Propaganda and Disinformation Act of 2016. 2.Sense of CongressIt is the sense of Congress that—
 (1)foreign governments, including the Governments of the Russian Federation and the People’s Republic of China, use disinformation and other propaganda tools to undermine the national security objectives of the United States and key allies and partners;
 (2)the Russian Federation, in particular, has conducted sophisticated and large-scale disinformation campaigns that have sought to have a destabilizing effect on United States allies and interests;
 (3)in the last decade disinformation has increasingly become a key feature of the Government of the Russian Federation’s pursuit of political, economic, and military objectives in Ukraine, Moldova, Georgia, the Balkans, and throughout Central and Eastern Europe;
 (4)the challenge of countering disinformation extends beyond effective strategic communications and public diplomacy, requiring a whole-of-government approach leveraging all elements of national power;
 (5)the United States Government should develop a comprehensive strategy to counter foreign disinformation and propaganda and assert leadership in developing a fact-based strategic narrative; and
 (6)an important element of this strategy should be to protect and promote a free, healthy, and independent press in countries vulnerable to foreign disinformation.
			3.Center for Information Analysis and Response
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Secretary of Defense, the Director of National Intelligence, the Broadcasting Board of Governors, and other relevant departments and agencies, establish a Center for Information Analysis and Response (in this section referred to as the Center). The purposes of the Center are—
 (1)to lead and coordinate the collection and analysis of information on foreign government information warfare efforts, including information provided by recipients of information access fund grants awarded under subsection (e) and other sources;
 (2)to establish a framework for the integration of critical data and analysis on foreign propaganda and disinformation efforts into the development of national strategy; and
 (3)to develop, plan, and synchronize, in coordination with the Secretary of Defense, the Director of National Intelligence, the Broadcasting Board of Governors, and other relevant departments and agencies, whole-of-government initiatives to expose and counter foreign information operations directed against United States national security interests and proactively advance fact-based narratives that support United States allies and interests.
 (b)FunctionsThe Center shall carry out the following functions: (1)Integrating interagency efforts to track and evaluate counterfactual narratives abroad that threaten the national security interests of the United States and United States allies.
 (2)Collecting, integrating, and analyzing relevant information, including intelligence reporting, data, analysis, and analytics from United States Government agencies, allied nations, think-tanks, academic institutions, civil society groups, and other nongovernmental organizations.
 (3)Developing and disseminating fact-based narratives and analysis to counter propaganda and disinformation directed at United States allies and partners.
 (4)Identifying current and emerging trends in foreign propaganda and disinformation, including the use of print, broadcast, online and social media, support for third-party outlets such as think tanks, political parties, and nongovernmental organizations, and the use of covert or clandestine special operators and agents to influence targeted populations and governments in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign misinformation and disinformation and proactively promote fact-based narratives and policies to audiences outside the United States.
 (5)Facilitating the use of a wide range of technologies and techniques by sharing expertise among agencies, seeking expertise from external sources, and implementing best practices.
 (6)Identifying gaps in United States capabilities in areas relevant to the Center’s mission and recommending necessary enhancements or changes.
 (7)Identifying the countries and populations most susceptible to foreign government propaganda and disinformation.
 (8)Administering the information access fund established pursuant to subsection (e). (9)Coordinating with allied and partner nations, particularly those frequently targeted by foreign disinformation operations, and international organizations and entities such as the NATO Center of Excellence on Strategic Communications, the European Endowment for Democracy, and the European External Action Service Task Force on Strategic Communications, in order to amplify the Center’s efforts and avoid duplication.
				(c)Composition
 (1)CoordinatorThe Secretary of State shall appoint a full-time Coordinator to lead the Center. (2)Steering committee (A)CompositionThe Secretary of State shall establish a Steering Committee composed of senior representatives of agencies relevant to the Center’s mission to provide advice to the Secretary on the operations and strategic orientation of the Center and to ensure adequate support for the Center. The Steering Committee shall include the officials set forth in subparagraph (C), one senior representative designated by the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, the Director of National Intelligence, the Administrator of the United States Agency for International Development, and the Chairman of the Broadcasting Board of Governors.
 (B)MeetingsThe Steering Committee shall meet not less than every 3 months. (C)Chairman and vice chairmenThe Steering Committee shall be chaired by the Under Secretary of State for Political Affairs. A senior, Secretary of State-designated official responsible for digital media programming for foreign audiences and a senior, Secretary of Defense-designated official responsible for information operations shall serve as co-Vice Chairmen.
 (D)Executive secretaryThe Coordinator of the Center shall serve as Executive Secretary of the Steering Committee. (E)Participation and independenceThe Chairman of the Broadcasting Board of Governors shall not compromise the journalistic freedom or integrity of relevant media organizations. Other Federal agencies may be invited to participate in the Steering Committee at the discretion of the Chairman of the Steering Committee and with the consent of the Secretary of State.
					(d)Staff
 (1)In generalThe Chairman may, with the consent of the Secretary and without regard to the civil service laws and regulations, appoint and terminate a Director and such other additional personnel as may be necessary to enable the Center to carry out its functions. The employment of the Director shall be subject to confirmation by the Steering Committee.
 (2)CompensationThe Chairman may fix the compensation of the Director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
 (3)Detail of government employeesAny Federal Government employee may be detailed to the Center without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (4)Procurement of temporary and intermittent servicesThe Chairman may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
				(e)Information access fund
 (1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State for fiscal years 2017 and 2018 $20,000,000 to support the Center and provide grants or contracts of financial support to civil society groups, journalists, nongovernmental organizations, federally funded research and development centers, private companies, or academic institutions for the following purposes:
 (A)To support local independent media who are best placed to refute foreign disinformation and manipulation in their own communities.
 (B)To collect and store examples in print, online, and social media, disinformation, misinformation, and propaganda directed at the United States and its allies and partners.
 (C)To analyze tactics, techniques, and procedures of foreign government information warfare with respect to disinformation, misinformation, and propaganda.
 (D)To support efforts by the Center to counter efforts by foreign governments to use disinformation, misinformation, and propaganda to influence the policies and social and political stability of the United States and United States allies and partners.
 (2)Funding availability and limitationsAll organizations that apply to receive funds under this subsection must undergo a vetting process in accordance with the relevant existing regulations to ensure their bona fides, capability, and experience, and their compatibility with United States interests and objectives.
				4.Inclusion in Department of State education and cultural exchange programs of foreign students and
			 community leaders from countries and populations susceptible to foreign
 manipulationWhen selecting participants for United States educational and cultural exchange programs, the Secretary of State shall give special consideration to students and community leaders from populations and countries the Secretary deems vulnerable to foreign propaganda and disinformation campaigns.
 5.ReportsNot more than one year after the establishment of the Center, the Secretary of State shall submit to Congress a report evaluating the success of the Center in fulfilling the purposes for which it was authorized and outlining steps to improve any areas of deficiency.
 6.Termination of Center and Steering CommitteeThe Center for Information Analysis and Response and the Steering Committee shall terminate ten years after the date of the enactment of this Act.
		
